Citation Nr: 0217137	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  02-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  He was a World War II combat veteran and 
prisoner of war in Germany from July 1944 to May 1945.  The 
veteran died in April 2001, and the appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  The veteran died on April [redacted], 2001, of high grade B cell 
lymphoma.

3.  At the time of the veteran's death, he was service 
connected for the residuals of frozen feet, amoebic 
dysentery and avitaminosis.

4.  Service connection for coronary artery disease was 
granted on a presumptive basis in a February 2002 rating 
decision.

5.  The veteran's service-connected coronary artery disease 
did not contribute to his cause of death nor did any other 
service-connected disability.


CONCLUSION OF LAW

A service-connected disability was neither the principal 
cause nor a contributory cause of the veteran's death.  
38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal and for the reasons expressed immediately below 
finds that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform 
the appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
specific evidence needed to substantiate her claim in an 
October 2001 letter and was advised of the requirements of 
the VCAA in a statement of the case dated in April 2002.  
The Board finds that the information provided to the 
appellant specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that she was clearly notified of 
the evidence necessary to substantiate her claim and of the 
responsibilities of the parties in obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  After reviewing the record, the Board finds that 
VA has complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence and requesting an 
expert medical opinion regarding the cause of the veteran's 
death following a complete review of the medical evidence.  
It appears that all known and available medical records 
relevant to the issue on appeal have been obtained and are 
associated with the claims file, and the appellant does not 
appear to contend otherwise.  Furthermore, the Board notes 
that the appellant and her representative have been accorded 
ample opportunity to present evidence and argument in 
support of the appellant's claim.  The appellant was 
afforded the opportunity to testify before an RO hearing 
officer and/or a member of the Board, but declined to do so.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  

The appellant asserts that the veteran's service-connected 
coronary artery disease contributed to his death on April 
[redacted], 2001.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis 
has been made of all the facts and circumstances surrounding 
the death of the veteran, including, particularly, autopsy 
reports.  See 38 C.F.R. § 3.312(a).  

The evidence of record shows that the veteran was a prisoner 
of war in Germany during World War II.  As a consequence of 
his status as such, he was granted service connection on a 
presumptive basis for coronary artery disease as well as for 
the residuals of frozen feet, amoebic dysentery, and 
avitaminosis.  See 38 C.F.R. §§ 3.307(a)(5), 3.309(c).  He 
was at no time granted service connection for high grade B 
cell lymphoma and the appellant does not contend that the 
veteran's lymphoma was in any way related to his period of 
service.

The veteran began treatment with a private cardiologist in 
September 1998, when he underwent cardiac catheterization 
and was determined to have a dominant right-sided system 
with total occlusion of the proximal circumflex and 
collateral support from the distal right coronary artery.  
In November 1998, the veteran presented with no symptoms 
whatsoever and his medical therapy was not altered.  He 
again presented for follow-up in April 1999 and was 
described as active; no changes in his medical regimen were 
made.

In April 2000, the veteran presented for follow-up with his 
private cardiologist and described having been treated 
recently for pneumonia.  He was noted to be weak, but more 
or less recovered from his illness.  The cardiologist opined 
that the recent illness had definitely brought the veteran 
down, but a change in medical regimen was not recommended.

In March 2001, the veteran was found to have large B cell 
lymphoma involving mesenteric lymph nodes in the abdomen.  
He underwent several consultations in order to determine if 
he were fit for surgical intervention, including examination 
by another physician in the offices of his private 
cardiologist.  Following complete examination, including a 
Persantine cardiolite stress test, the veteran's cardiac 
condition was noted to be unchanged since nuclear studies 
were performed in May 1999, and the cardiologist opined that 
there were no contraindications to the planned surgical 
procedure.

The veteran was hospitalized on March 24, 2001, and 
underwent exploratory laparotomy, mesenteric node biopsy, 
cholecystectomy, and bilateral bone marrow aspiration and 
biopsies.  During his hospital stay, he also underwent 
chemotherapy.  The veteran was deemed to be rehabilitating 
adequately and was discharged to home in a stable condition 
on April 4, 2001.  Following three episodes of near syncope, 
however, the veteran returned to the hospital on April 8, 
2001.  He was weak and complained of shortness of breath, 
but denied chest pain, nausea, vomiting, fever or chills.  
The veteran was admitted through the emergency department 
and moved to the intensive care unit due to generalized 
weakness, near syncope, dehydration, acute renal failure, 
hyponatremia, new onset heart murmur, high grade B cell 
lymphoma status-post chemotherapy, hyperkalemia and 
hyperphosphatemia.  Treatment included intravenous 
hydration, 24-hour urine testing, periodic blood cultures, 
and intravenous antibiotics.  

During the veteran's final hospitalization, chest x-rays 
showed a left lower lobe infiltrate, echocardiogram showed 
normal sinus rhythm, and a grade 4/6 systolic murmur was 
detected.  The cardiology consult recommended taking serial 
cardiac enzymes, rehydrating the veteran, and then re-
evaluating the murmur.  

Computerized tomography of the abdomen and pelvis revealed 
no definite abscesses, but abdominal examination two days 
later found severely dilated loops of the small and possibly 
large bowel.  The veteran continued to deteriorate and was 
determined to have acute renal failure secondary to 
dehydration.  Dialysis and a respirator were recommended, 
but the veteran's family elected comfort care only.  
Consequently, the veteran died on April [redacted], 2002, with final 
diagnoses of high grade B cell lymphoma, acute renal 
failure, pancytopenia, and electrolyte abnormality.  His 
death certificate was issued with the cause of death listed 
as lymphoma with no underlying causes reported.

In September 2001, the veteran's private cardiologist 
reported that the veteran's cardiac condition, including his 
coronary artery disease, had been successfully maintained 
with medical therapy.  He noted that the veteran also had 
chronic obstructive pulmonary disease and that he believed 
the veteran had developed non-Hodgkin's lymphoma prior to 
his death.  Thus, based on the facts as known by the 
cardiologist, he surmised that he could not state that the 
veteran's death was associated with his myocardial disease.  
He did conclude, however, that, "a defect could not be 
separated from adverse effects on [the veteran's] general 
health and probable influence on his death."

In November 2001, VA sought an expert medical opinion as to 
the possible impact the veteran's coronary artery disease 
may have had on his death.  In December 2001, following a 
complete review of the veteran's claims folder, including 
the records of his terminal hospitalization, a physician 
opined that the veteran's coronary artery disease did not 
materially contribute to his cause of death.  The physician 
noted that although there was a heart murmur found during 
the final days of the veteran's life, there was no other 
evidence of ischemic cardiac events which would have caused 
the veteran's ultimate demise.

Following a complete review of the evidence as outlined 
above, the Board finds that the opinion of the veteran's 
private cardiologist appears to be saying that the mere 
presence of a coronary artery disease would play a role in a 
person's death because it effects one's general health.  
This opinion specifically points out, however, that an 
association between the veteran's heart disease and his 
death following treatment for lymphoma cannot be made.  

The opinion of the VA medical expert clearly states that the 
veteran's coronary artery disease did not contribute to his 
death.  The medical treatment evidence documents a stable 
heart condition with no reason from a cardiac standpoint for 
surgery in 2001 not to be performed.  The terminal 
hospitalization shows that treatment was focused on the 
veteran's acute renal failure and the consequences thereof.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death because 
there is no objective evidence showing that a service-
connected disability was either the principal cause or a 
contributory cause of the veteran's death.  Finding that a 
service-connected disability contributed to a veteran's 
death because it effected his general health when the 
treatment evidence shows that the veteran's service-
connected disability was stable is insufficient evidence 
upon which to grant the benefits sought.  Consequently, the 
appellant's appeal is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

